DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, 11, 12 are objected to because of the following informalities: 
Claim 6 depends on a cancelled claim {note: for purposes of examination claim 6 is considered to be dependent on parent claim 1).
Claims 10 ,11, 12 recite the limitation “the vehicle” There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hada et al. (US 2020/0152065).
As to Claim 1, Hada et al. discloses A display device comprising: 
an image generation device which allows a viewer to visually recognize an image overlaid on a landscape (para.0020-fig.1- image generation unit 31, display unit 21, projection unit 22; a display unit 21 and 
a control device which controls the image generation device (para.0028- fig.1-control  unit 30), wherein the control device infers a degree to which a viewer of the image has understood information represented by the image (para.0030- highlight processing is executed when the relative speed between the object W and the host vehicle 1 is greater than or equal to a predetermined threshold or the relative distance is less than or equal to a predetermined threshold; para.0032- virtual image is displayed at a position more distant from the driver E than the object W. As a result, the driver E can be made to recognize that a distance between the host vehicle 1 and the object W is shorter than usual, and the braking operation of the host vehicle 1 can be prompted so as to increase the distance {the highlight process is read as infer a degree to which a viewer (driver) has understood information represented by the virtual image, as its position is changed to make the driver recognize the distance is shorter than usual}; para.0047-when the driving operation is not improved for a predetermined time {read as infer degree of understanding}, since the distant virtual image Vc displayed at the correction display position 50c is visually recognized even more near to the driver E, it is possible to prompt the driver E to improve the driving operation); and 
controls the image generation device such that a visual attractiveness of the image is changed in response to the inferred degree of understanding (figs.2,4,5; para. 0031-0032- in highlight process, the virtual image may be displayed at a distant position Vc, that is more distant from the driver than the object W, to make the driver recognize that a distance between the host vehicle 1 and the object is shorter than usual {the highlight process is read as infer a degree to which a viewer (driver) has understood information represented by the virtual image, as its position is changed to make the driver recognize the distance is shorter than usual}; para.0046-when multiple virtual images are displayed, the visibility of the virtual images may be adjusted in order of closeness to the host vehicle; para.0047-when the driving time {read as infer degree of understanding}, since the distant virtual image Vc displayed at the correction display position 50c is visually recognized even more near to the driver E, it is possible to prompt the driver E to improve the driving operation; 0048-when the relative speed is greater than or equal to the third threshold TH3 at which the correction display position 50c is maintained regardless of the increase in the relative speed, as described above, and the predetermined time or more has elapsed, the display control unit 30 may blink the distant virtual image Vc to call for stronger attention to the driver E), and 
wherein the control device sets an expected operation associated with the information represented by the image (figs.2,4,5; para.0032- virtual image is displayed at a position more distant from the driver E than the object W. As a result, the driver E can be made to recognize that a distance between the host vehicle 1 and the object W is shorter than usual, and the braking operation of the host vehicle 1 can be prompted so as to increase the distance {read as the expected operation associated with the virtual image}; para.0047-0048- where decreasing the relative speed and increasing the relative distance is read as expected operation associated with the display of the virtual image), and infers that the degree of understanding has reached a predetermined degree of understanding when the viewer has performed a predetermined response operation stored as the expected operation (para.0032- virtual image is displayed at a position more distant from the driver E than the object W. As a result, the driver E can be made to recognize that a distance between the host vehicle 1 and the object W is shorter than usual, and the braking operation of the host vehicle 1 can be prompted so as to increase the distance {read as infer degree of understanding has reached a predetermined of understanding, when the driver recognizes and the braking operation of the host vehicle is prompted so as to increase the distance}; para.0047-0048- when the relative speed is not decreased and the distance is not increased, the driver is prompted to improve driving operation and the virtual image may be made to blink; hence when relative speed is {expected operation is performed}, the driver is not prompted to improve driving or the virtual image is not made to blink {infer degree of understanding is reached}).

As to Claim 2, Hada et al. discloses, wherein the control device decreases a visual attractiveness when it is inferred that the degree of understanding has reached a predetermined degree of understanding (para.0048- para.0048- the distant virtual image may blink to call for strong attention to the driver {the distant virtual image does not blink when the speed is less than a third threshold and the distance is increased}).

As to Claim 4, Hada et al. discloses wherein the control device infers that the degree of understanding has reached a predetermined degree of understanding when the viewer has visually recognized a projection position of the image for a predetermined checking time or longer (para.0038- the distant virtual image is displayed and updated every predetermined time in accordance with continuous change of the relative speed between the vehicle and the object to prevent concentration of driver from being distracted; para.0047-0048- the distant virtual image is displayed for a period of time to prompt the driver to improve driving operation).

As to Claim 5, Hada et al. discloses wherein, when a next image to be displayed after the image has been understood is present, the control device causes the next image to be displayed in a state in which the visual attractiveness of the image has been decreased (para.0040- after driver performs braking operation of the vehicle, the correction display position is updated according to the current (latest) relative information).



As to Claim 10, Hada et al. discloses wherein the predetermined response operation includes at least one of the actions of decreasing the vehicle speed, operating a turn signal, operating a steering wheel, inputting specific words by a voice, and performing a predetermined gesture (para.0032, 0035, 0047-0048).

As to Claim 13, Hada et al. discloses wherein the control device controls the image generation device to increase a display size of the virtual image, to flash the virtual image, or to increase the luminance of the virtual image when it is inferred that the degree of understanding has not reached a predetermined degree of understanding (para.0043-the virtual image may be increased or decreased; para.0046- the visibility of the virtual image may be adjusted; para. 0048-the virtual image may blink).

As to Claim 8, Hada et al. discloses A display device comprising: 
an image generation device which allows a viewer to visually recognize an image overlaid on a landscape (para.0020-fig.1- image generation unit 31, display unit 21, projection unit 22; a display unit 21 which displays an image, and a projection unit 22 which causes a driver E to visually recognize a virtual image V by projecting the image displayed by the display unit 21 on a front windshield 2); and 
a control device which controls the image generation device (para.0028- fig.1-control  unit 30), wherein the control device controls the image generation device such that a visual attractiveness of the image is changed when a viewer of the image has performed a predetermined response operation associated with information represented by the image (para.0030, 0032; para.0040- after elapse of a predetermined time after the braking operation of the host vehicle 1 has been started (ended), the display control unit 30 updates the correction display position 50c according to the current (latest) relative information;  para.0046-when multiple virtual images are displayed, the visibility of the virtual images may be adjusted in order of closeness to the host vehicle; para.0047-when the driving operation is not improved for a predetermined time , the distant virtual image Vc displayed at the correction display position 50c is visually recognized even more near to the driver E {when driving operation is improved (i.e. speed decreased and distance increase) the distant virtual image is adjusted}; para.0048- the distant virtual image may blink to call for strong attention to the driver {the distant virtual image does not blink when the speed is less than a third threshold and the distance is increased}), wherein the control device sets an expected operation associated with the information represented by the image (figs.2,4,5; para.0032- virtual image is displayed at a position more distant from the driver E than the object W. As a result, the driver E can be made to recognize that a distance between the host vehicle 1 and the object W is shorter than usual, and the braking operation of the host vehicle 1 can be prompted so as to increase the distance {read as the expected operation associated with the virtual image}; para.0047-0048- where decreasing the relative speed and increasing the relative distance is read as expected operation associated with the display of the virtual image), and infers that the degree of understanding has reached a predetermined degree of understanding when the viewer has performed a predetermined response operation stored as the expected operation (para.0032- virtual image is displayed at a position more distant from the driver E than the object W. As a result, the driver E can be made to recognize that a distance between the host vehicle 1 and the object W is shorter than usual, and the braking operation of {read as infer degree of understanding has reached a predetermined of understanding, when the driver recognizes and the braking operation of the host vehicle is prompted so as to increase the distance}; para.0047-0048- when the relative speed is not decreased and the distance is not increased, the driver is prompted to improve driving operation and the virtual image may be made to blink; hence when relative speed is decreased and the distance is increased {expected operation is performed}, the driver is not prompted to improve driving or the virtual image is not made to blink {infer degree of understanding is reached}).

As to Claim 11, Hada et al. discloses wherein the predetermined response operation includes at least one of the actions of decreasing the vehicle speed, operating a turn signal, operating a steering wheel, inputting specific words by a voice, and performing a predetermined gesture (para.0032, 0035, 0047-0048).

As to Claim 14, Hada et al. discloses wherein the control device controls the image generation device to increase a display size of the virtual image, to flash the virtual image, or to increase the luminance of the virtual image when it is inferred that the degree of understanding has not reached a predetermined degree of understanding (para.0043-the virtual image may be increased or decreased; para.0046- the visibility of the virtual image may be adjusted; para. 0048-the virtual image may blink).

As to Claims 9, 12, 15 are method claims drawn to the apparatus of Claims 1, 10, 13 and are rejected for the same reasons as set forth above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 2020/0152065) in view of Saito et al. (US 2017/0115485).
As to Claim 7, Hada et al. does not expressly disclose, but Saito et al. discloses:
wherein the image generation device includes:  a light projection device which outputs the image as light (fig.3,5,8- projection unit 10); an optical mechanism which is provided on a path of the light and is able to adjust a distance between a predetermined position and a position at which the light is formed as a virtual image (fig.3,8- reflection unit 24-para.0039, 0063-0064, 0076); a concave mirror which reflects light that has passed through the optical mechanism toward a reflector (fig.3,8- reflection unit 21-para.0038, 0063-0064); a first actuator which adjusts the distance in the optical mechanism (fig.3,8- actuator 25-para.0039, 0063-0064); and a second actuator which adjusts a reflection angle of the concave mirror (fig.3,8- actuator 22- para.0063-0064).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hada et al. with an image generation device as disclosed by Saito et al., the motivation being to provide heads-up display device capable of efficiently orienting image light toward a viewer with a simple configuration (para.0010-Saito).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9  have been considered but are moot in light of the new grounds of rejection as necessitated by amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627